

 S2040 ENR: Blackfoot River Land Exchange Act of 2014
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and
			 fourteenS. 2040IN THE SENATE OF THE UNITED STATESAN ACTTo exchange trust and fee land to resolve land disputes created by the realignment of the Blackfoot
			 River along the boundary of the Fort Hall Indian Reservation, and for
			 other purposes.1.Short titleThis Act may be cited as the Blackfoot River Land Exchange Act of 2014.2.Findings; purposes(a)FindingsCongress finds that—(1)the Shoshone-Bannock Tribes, a federally recognized Indian tribe with tribal headquarters at Fort
			 Hall, Idaho—(A)adopted a tribal constitution and bylaws on March 31, 1936, that were approved by the Secretary of
			 the Interior on April 30, 1936, pursuant to the Act of June 18, 1934 (25
			 U.S.C. 461 et seq.) (commonly known as the Indian Reorganization Act);(B)has entered into various treaties with the United States, including the Second Treaty of Fort
			 Bridger, executed on July 3, 1868; and(C)has maintained a continuous government-to-government relationship with the United States since the
			 earliest years of the Union;(2)(A)in 1867, President Andrew Johnson designated by Executive order the Fort Hall Reservation for
			 various bands of Shoshone and Bannock Indians;(B)the Reservation is located near the cities of Blackfoot and Pocatello in southeastern Idaho; and(C)article 4 of the Second Treaty of Fort Bridger secured the Reservation as a permanent home for the Shoshone-Bannock Tribes;(3)(A)according to the Executive order referred to in paragraph (2)(A), the Blackfoot River, as the river
			 existed in its natural state—(i)is the northern boundary of the Reservation; and(ii)flows in a westerly direction along that northern boundary; and(B)within the Reservation, land use in the River watershed is dominated by—(i)rangeland;(ii)dry and irrigated farming; and(iii)residential development;(4)(A)in 1964, the Corps of Engineers completed a local flood protection project on the River—(i)authorized by section 204 of the Flood Control Act of 1950 (64 Stat. 170); and(ii)sponsored by the Blackfoot River Flood Control District No. 7;(B)the project consisted of building levees, replacing irrigation diversion structures, replacing
			 bridges, and channel realignment; and(C)the channel realignment portion of the project severed various parcels of land located contiguous
			 to the River along the boundary of the Reservation, resulting in Indian
			 land being located north of the Realigned River and non-Indian land being
			 located south of the Realigned River;(5)beginning in 1999, the Cadastral Survey Office of the Bureau of Land Management conducted surveys
			 of—(A)25 parcels of Indian land; and(B)19 parcels of non-Indian land; and(6)the enactment of this Act and separate agreements of the parties would represent a resolution of
			 the disputes described in subsection (b)(1) among—(A)the Tribes;(B)the allottees; and(C)the non-Indian landowners.(b)PurposesThe purposes of this Act are—(1)to resolve the land ownership and land use disputes resulting from realignment of the River by the
			 Corps of Engineers during calendar year 1964 pursuant to the project
			 described in subsection (a)(4)(A); and(2)to achieve a final and fair solution to resolve those disputes.3.DefinitionsIn this Act:(1)AllotteeThe term allottee means an heir of an original allottee of the Reservation who owns an interest in a parcel of land
			 that is—(A)held in trust by the United States for the benefit of the allottee; and(B)located north of the Realigned River within the exterior boundaries of the Reservation.(2)Blackfoot River Flood Control District No. 7The term Blackfoot River Flood Control District No. 7 means the governmental subdivision in the State of Idaho, located at 75 East Judicial, Blackfoot,
			 Idaho, that—(A)is responsible for maintenance and repair of the Realigned River; and(B)represents the non-Indian landowners relating to the resolution of the disputes described in
			 section 2(b)(1) in accordance with this Act.(3)Indian landThe term Indian land means any parcel of land that is—(A)held in trust by the United States for the benefit of the Tribes or the allottees;(B)located north of the Realigned River; and(C)identified in exhibit A of the survey of the Bureau of Land Management entitled Survey of the Blackfoot River of 2002 to 2005, which is located at—(i)the Fort Hall Indian Agency office of the Bureau of Indian Affairs; and(ii)the Blackfoot River Flood Control District No. 7.(4)Non-Indian landThe term non-Indian land means any parcel of fee land that is—(A)located south of the Realigned River; and(B)identified in exhibit B, which is located at the areas described in clauses (i) and (ii) of
			 paragraph (3)(C).(5)Non-Indian landownerThe term non-Indian landowner means any individual who holds fee title to non-Indian land and is represented by the Blackfoot
			 River Flood Control District No. 7 for purposes of this Act.(6)Realigned RiverThe term Realigned River means that portion of the River that was realigned by the Corps of Engineers during calendar year
			 1964 pursuant to the project described in section 2(a)(4)(A).(7)ReservationThe term Reservation means the Fort Hall Reservation established by Executive order during calendar year 1867 and
			 confirmed by treaty during calendar year 1868.(8)RiverThe term River means the Blackfoot River located in the State of Idaho.(9)SecretaryThe term Secretary means the Secretary of the Interior.(10)TribesThe term Tribes means the Shoshone-Bannock Tribes.4.Release of claims to certain indian and non-indian owned lands(a)Release of claimsEffective on the date of enactment of this Act—(1)all existing and future claims with respect to the Indian land and the non-Indian land and all
			 right, title, and interest that the Tribes, allottees, non-Indian
			 landowners, and the Blackfoot River Flood Control District No. 7 may have
			 had to that land shall be extinguished;(2)any interest of the Tribes, the allottees, or the United States, acting as trustee for the Tribes
			 or allottees, in the Indian land shall be extinguished under section 2116
			 of the Revised Statutes (commonly known as the Indian Trade and Intercourse Act) (25 U.S.C. 177); and(3)to the extent any interest in non-Indian land transferred into trust pursuant to section 5 violates
			 section 2116 of the Revised Statutes (commonly known as the Indian Trade and Intercourse Act) (25 U.S.C. 177), that transfer shall be valid, subject to the condition that the transfer is
			 consistent with all other applicable Federal laws (including regulations).(b)DocumentationThe Secretary may execute and file any appropriate documents (including a plat or map of the
			 transferred Indian land) that are suitable for filing with the Bingham
			 County clerk or other appropriate county official, as the Secretary
			 determines necessary to carry out this Act.5.Non-Indian land to be placed into trust for TribesEffective on the date of enactment of this Act, the non-Indian land shall be considered to be held
			 in trust by the United States for the benefit of the Tribes.6.Trust land to be converted to fee land(a)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall transfer the
			 Indian land to the Blackfoot River Flood Control District No. 7 for use or
			 sale in accordance with subsection (b).(b)Use of land(1)In generalThe Blackfoot River Flood Control District No. 7 shall use any proceeds from the sale of land
			 described in subsection (a) according to the following priorities:(A)To compensate, at fair market value, each non-Indian landowner for the net loss of land to that
			 non-Indian landowner resulting from the implementation of this Act.(B)To compensate the Blackfoot River Flood Control District No. 7 for any administrative or other
			 expenses relating to carrying out this Act.(2)Remaining landIf any land remains to be conveyed or proceeds remain after the sale of the land, the Blackfoot
			 River Flood Control District No. 7 may dispose of that remaining land or
			 proceeds as the Blackfoot River Flood Control District No. 7 determines to
			 be appropriate.7.Effect on original reservation boundaryNothing in this Act affects the original boundary of the Reservation, as established by Executive
			 order during calendar year 1867 and confirmed by treaty during calendar
			 year 1868.8.Effect on tribal water rightsNothing in this Act extinguishes or conveys any water right of the Tribes, as established in the
			 agreement entitled 1990 Fort Hall Indian Water Rights Agreement and ratified by section 4 of the Fort Hall Indian Water Rights Act of 1990 (Public Law 101–602;
			 104 Stat. 3060).9.Effect on certain obligations(a)In generalExcept as provided in subsection (b), nothing in this Act affects the obligation of  Blackfoot
			 River Flood Control District No. 7 to maintain adequate rights-of-way for
			 the operation and maintenance of the local flood protection projects
			 described in section 2(a)(4) pursuant to agreements between the Blackfoot
			 River Flood Control District No. 7 and the Corps of Engineers.(b)Restriction on feesAny land conveyed to the Tribes pursuant to this Act shall not be subject to fees assessed by
			 Blackfoot River Flood Control District No. 7.10.Disclaimers regarding claimsNothing in this Act—(1)affects in any manner the sovereign claim of the State of Idaho to title in and to the beds and
			 banks of the River under the equal footing doctrine of the Constitution of
			 the United States;(2)affects any action by the State of Idaho to establish the title described in paragraph (1) under
			 section 2409a of title 28, United States Code (commonly known as the Quiet Title Act);(3)affects the ability of the Tribes or the United States to claim ownership of the beds and banks of
			 the River; or(4)extinguishes or conveys any water rights of non-Indian landowners or the claims of those landowners
			 to water rights in the Snake River Basin Adjudication.Speaker of the House of RepresentativesVice President of the United States and President of the Senate